Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al, (US-PGPUB 2019/0019042) in view of Kokubo et al, (US-PGPUB 2020/0151466)

In regards to claim 1, Tanigawa discloses a method of removing raindrops from 
video images, comprising: 

training a raindrop-image-recognition model using a plurality of raindrop training 
images labeled in a plurality of rainy scene images, (see at least: Par. 0074-0082, generating and storing a plurality of images  acquired by the camera as a plurality of training images, and the training data acquirer 120 acquires training data by adding, to the images in which an adherent is shown, annotations indicating the coordinates and type of the adherent, which the type information is information indicating whether the adherent is a drop of water, a grain of snow, ice, dust, mud, an insect, or droppings. Further, Par. 0027, the information being outputted by inputting the photographed image as input data into a recognition model for recognizing the presence or absence of an adherent to the translucent body in an image taken via the translucent body, [i.e., implicitly training the recognition model, “raindrop-image-recognition model”, using a plurality of annotated training (drop of water, “raindrop”, a grain of snow, ice, dust, mud, an insect, or droppings), images, “raindrop training images”, in a plurality of rainy scene images]);
recognizing a plurality of raindrop images in a plurality of scene images of a video sequence using the raindrop-image-recognition model, (see at least: Par. 0081-0082, a recognition model acquires the trained image data, and learns the type information of an adherent in an image with use of the training data thus acquired. Further, Par. 0045-0046, the recognition model may include a rainy weather recognition model for recognizing the adherent in the photographed image taken in rainy weather and type information indicating a type of the adherent, [i.e., the recognition model implicitly recognizes the water drop images, “raindrop images”, in the plurality of scene images of a video sequence]);
Tanigawa does not expressly disclose that in response to a specific raindrop image in a current scene image among the scene images satisfying a predetermined condition, replacing the specific raindrop image in the current scene image with an image region corresponding to the specific raindrop image in a specific scene image prior to the current scene image to generate an output scene image.
However, Kokubo discloses in response to a specific raindrop image in a current scene image among the scene images satisfying a predetermined condition, replacing the specific raindrop image in the current scene image with an image region corresponding to the specific raindrop image in a specific scene image prior to the current scene image to generate an output scene image, (see at least: Fig. 6, and Par. 0039, the dirt information regarding the position or size of the dirt 78 (for example, raindrops) present in the capture image 76 can be recognized based on the dirt information provided from the dirt information acquisition unit 40, and in the first learned model 64, the restoration processing is sequentially executed on a region where a possibility that the dirt 78 is present is high, [i.e., in response to a specific raindrop image, “recognized raindrop image 76”, in a current scene image among the scene images satisfying a predetermined condition, “(dirt has high position or size)]; such that a first restoration image 80 is generated by executing the restoration processing on the latest capture image 76a among the plurality of time-series capture images 76, and a further second restoration image 84, “output scene image”, is generated as the restoration image, based on inputting the first restoration images 80 generated by the first learned model 64 and the latest capture image 76a among a plurality of capture images 76 into the second learned model 74, where the generate a second restoration image 84 is clearer, as the unnatural region 82 is corrected, [i.e., implicitly replacing the specific raindrop image, “latest capture image 76a among plurality of capture images 76 ” in the current scene image with an image region corresponding to the specific raindrop image in a specific scene image prior to the current scene image, “past image 76b among plurality of images 76”  to generate an output scene image, “output image 84”]).
Tanigawa and Kokubo are combinable because they are both concerned with raindrop recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tanigawa, to input the first restoration images 80 generated by the first learned model 64 and the latest capture image 76a among a plurality of capture images 76 into the second learned model 74, as though by Kokubo, in order to improve restoration properties of a dirt region of the latest capture image and generate a restoration image that is closer to a real-world environment., (Kokubo, Par. 0005) 

The following prior art made of record and not relied upon is considered 
pertinent to claim 1
-- Banno et al, (US-PGPUB 2021/0101564), discloses also training a raindrop
Image recognition model using a plurality of raindrop training images labeled in a plurality of rainy scene images, and recognizing a plurality of raindrop images in a plurality of scene images of a video sequence using the raindrop-image-recognition model, (see at least: Par. 0023-0024)

In regards to claim 4, the combine teaching Tanigawa and Kokubo as whole discloses the limitations of claim 1.
Furthermore, Kokubo discloses wherein the specific raindrop image is selected
from a region of interest (ROI) in the current scene image, (Kokubo, see at least: Par. 0039, and Fig. 6, the dirt information regarding the position or size of the dirt 78 (for example, raindrops) present in the capture image 76, and the restoration processing is executed on the latest capture image 76a among the plurality of time-series capture images 76, [i.e., the specific raindrop image 76 is implicitly selected from a region of interest (ROI) , “the dirt 78”, in the current scene image 76a]).

In regards to claim 5, the combine teaching Tanigawa and Kokubo as whole discloses the limitations of claim 1.
Furthermore, Kokubo discloses wherein there are a first number of raindrops in response to a number of raindrop images successfully replaced reaching a predetermined ratio of the first number, stopping replacing the remaining raindrop images in the current scene image, (Par. 0053, in a case where it is determined that the number of raindrops on the capture image 76 is extremely large due to heavy rain, even in a case where the size of each dirt (raindrop) is small, the threshold may be changed so that the restoration processing is not executed, [i.e., stopping replacing the remaining raindrop images in the current scene image]).

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “computation apparatus, comprising: a non-volatile memory, storing a raindrop-removal program; and a processor, configured to execute the raindrop-removal program to perform the following steps”. However, Kokubo discloses the “computation apparatus, comprising: a non-volatile memory, storing a raindrop-removal program; and a processor, configured to execute the raindrop-removal program to perform the following steps”, (Kokubo, see at least: Par. 0001, “apparatus”, and Par. 0181, “CPU”, implicit the memory and processor)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al, and Kokubo et al, as applied to claims 1 and 8 above; and further in view of Hori et al, (US-PGPUB 2021/0247201)

In regards to claim 2, the combine teaching Tanigawa and Kokubo as whole discloses the limitations of claim 1.
Furthermore, Tanigawa discloses recording a position and size of each recognized raindrop image in the corresponding scene image, (see at least: Par. 0030, the type of an adherent is learned on the basis of the features, such as color, shape, or pattern, of the adherent shown in an image, and Par. 0032,  the position and type of the adherent shown in the image is further taught into the recognition model, [i.e., implicitly recording position and size of each recognized raindrop image in the corresponding scene image).
The combine teaching Tanigawa and Kokubo as whole does not expressly disclose calculating an intersection over union (IoU) of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image
However, Hori et al discloses calculating an intersection over union (IoU) of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image, (see at least: Par. 0085, see eq. (22), a sequence of feature vectors for each object is constructed by assigning a feature vector of an object detected in the current image to the most overlapping object detected in the previous image. The degree of the overlapping between two objects may be computed using the Intersection-over-Union (IoU) between the current image and the previous image)
Tanigawa and Kokubo and Hori et al are combinable because they are all concerned with object recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tanigawa and Kokubo, to use the Intersection-over-Union (IoU), as though by Hori et al, in order to compute the degree of overlapping between two objects between the current and the previous images, (Hori, Par. 0085)

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 2. As such, claim 9 is in rejected for at least similar rational.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al, and Kokubo et al, and Hori et al, as applied to claims 2 and 9 above; and further in view of Varadarajan et al, (US-PGPUB 2020/0134837)

In regards to claim 3, the combine teaching Tanigawa, Kokubo, Hori et al as whole discloses the limitations of claim 2.
	The combine teaching Tanigawa, Kokubo, Hori et al as whole does not expressly disclose wherein the predetermined condition indicates that the IoU of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image is smaller than a predetermined ratio threshold.
Varadarajan discloses wherein the predetermined condition indicates that the IoU of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image is smaller than a predetermined ratio threshold, (see at least: Fig. 4, and Par. 0053-0054, threshold comparator 214 determines if the intersection over union value determined at block 412 is below a threshold value, and If the intersection over union value is lower than a threshold, then the objects in the current frame significantly differ in position than the previous object detected frame and it is more likely that a new object has entered the frame)
Tanigawa, Kokubo, Hori et al, and Varadarajan are combinable because they are all concerned with object recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tanigawa, Kokubo, and Hori et al, to threshold comparator 214, determines if the intersection over union value determined at block 412 is below a threshold value, (Varadarajan, Par. 0053)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 3. As such, claim 10 is in rejected for at least similar rational.

In regards to claim 11, the combine teaching Tanigawa, Kokubo, Hori et al as whole discloses the limitations of claim 10.
Furthermore, Kokubo discloses wherein there are a first number of raindrop images in the current scene image, (Kokubo, Par. 0053, “the number of raindrops on the capture image 76”), and in response to a number of raindrop images successfully replaced reaching a predetermined ratio of the first number, the processor stops replacing the remaining raindrop images in the current scene image, (Kokubo, see at least: Par. 0053, in a case where it is determined that the number of raindrops on the capture image 76 is extremely large due to heavy rain, even in a case where the size of each dirt (raindrop) is small, the threshold may be changed so that the restoration processing is not executed, [i.e., stopping replacing the remaining raindrop images in the current scene image]).

Allowable Subject Matter
Claims 6-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable by including their limitations in the base claim(s)

With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“when the IoUs of the specific raindrop image in the current scene image and the specific raindrop image in multiple previous scene images are smaller than the predetermined ratio threshold, selecting one previous scene image of the multiple previous scene images having the smallest IoU in a revertible candidate list”

The closest prior art of record, Varadarajan et al, (US-PGPUB 2020/0134837), discloses wherein the predetermined condition indicates that the IoU of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image is smaller than a predetermined ratio threshold, (see at least: Fig. 4, and Par. 0053-0054, threshold comparator 214 determines if the intersection over union value determined at block 412 is below a threshold value, and If the intersection over union value is lower than a threshold, then the objects in the current frame significantly differ in position than the previous object detected frame and it is more likely that a new object has entered the frame). However, while disclosing that the IoUs of the specific raindrop image in the current scene image and the specific raindrop image in multiple previous scene images are smaller than the predetermined ratio threshold; Varadarajan fails to teach or suggest, either alone or in combination with the other cited references, the selecting one previous scene image of the multiple previous scene images having the smallest IoU in a revertible candidate list”

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“when the IOUs of the specific raindrop image in the current scene image and the specific raindrop image in multiple previous scene images are smaller than the predetermined ratio threshold, selecting one previous scene image of the multiple previous scene images having a time point closest to the current scene image in a revertible candidate list”
The closest prior art of record, Varadarajan et al, (US-PGPUB 2020/0134837), discloses wherein the predetermined condition indicates that the IoU of the specific raindrop image in the current scene image and the specific raindrop image in the specific scene image is smaller than a predetermined ratio threshold, (see at least: Fig. 4, and Par. 0053-0054, threshold comparator 214 determines if the intersection over union value determined at block 412 is below a threshold value, and If the intersection over union value is lower than a threshold, then the objects in the current frame significantly differ in position than the previous object detected frame and it is more likely that a new object has entered the frame). However, while disclosing that the IoUs of the specific raindrop image in the current scene image and the specific raindrop image in multiple previous scene images are smaller than the predetermined ratio threshold; Varadarajan fails to teach or suggest, either alone or in combination with the other cited references, the selecting one previous scene image of the multiple previous scene images having a time point closest to the current scene image in a revertible candidate list

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is condition for allowance for at least the same reasons, as stated above.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 7. As such, claim 13 is condition for allowance for at least the same reasons, as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/29/2022